Citation Nr: 0618980	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-11 383	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1962 until April 
1964.

This matter comes before the Department of Veterans Appeals 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
April 1999 rating decision of the VA Regional Office (RO) in 
Waco, Texas that denied service connection for pulmonary 
tuberculosis.  The veteran subsequently moved to within the 
jurisdiction of the Muskogee, Oklahoma VARO.  


FINDINGS OF FACT

1.  No active pulmonary tuberculosis was shown during the 
veteran's period of military service.

2.  Comparison of x-ray films taken at separation and 
induction revealed no change in an infiltrate of the left 
upper lobe; which represented an old arrested disease 
process.  

3.  Infection with pulmonary tuberculosis is not attributable 
to the veteran's military service.


CONCLUSION OF LAW

The veteran does not have pulmonary tuberculosis that is the 
result of disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.370 (2005).




REASONS AND BASED FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that upon 
induction examination in February 1962, a notation was 
recorded that he claimed to have been disqualified for 
service in 1960 because of a scar on the lung.  A chest X-ray 
obtained in April 1962 was interpreted as negative.  No 
disqualifying defects were discovered upon examination.  The 
record reflects that prior to separation from service in 
March 1964, it was noted that a February 1964 chest X-ray 
indicated that the appellant was a possible tuberculosis 
suspect.  He was subsequently given a tuberculosis tine test 
that was positive.  

The veteran was admitted for Medical Board evaluation prior 
to discharge and provided history to the effect that he was 
enrolled in October 1960, but was turned down for military 
service because the chest X-ray at that time revealed a scar 
in his left apex.  He stated that he was drafted again in 
April 1963[sic] and was told at that time that a repeat chest 
X-ray showed no change from that two years previously.  The 
veteran denied exposure to tuberculosis, as well as symptoms 
of cough, chest pain, anorexia, weight loss, night sweats, 
and shortness of breath or fever.  

During his admission, the veteran was evaluated and underwent 
diagnostic work-up, including X-rays that were interpreted as 
showing a fibro-calcific infiltrate in the left apex having 
the appearance of old arrested granulomatous disease.  It was 
reported that comparison of the induction chest X-ray dated 
in April 1962 with discharge X-ray revealed no change in the 
appearance of the left apical fibro-calcific infiltrations.  
The examiner stated that in view of the appearance of the 
left apical infiltrates, which had not changed in two years, 
as well as the fact that the veteran had a positive PPD 
(purified protein derivative) skin test, the veteran had 
inactive pulmonary tuberculosis.  It was opined that the 
condition existed prior to service.  It was recommended that 
the veteran be discharged at that time to be followed by the 
VA with chest X-rays every six months.  

The veteran filed a claim for service connection for a lung 
condition in August 1998.  Private clinical records dated 
between 1977 and 1997 were received showing treatment for 
respiratory complaints.  X-rays were obtained showing 
findings that included old fibrocalcific changes of the left 
upper apex and subapical area.  A VA treatment note dated in 
August 1998 shows that the veteran gave a history of having 
had tuberculosis as a child.

The veteran was admitted to a VA facility in May 1999 with a 
history of recurrent pneumonia and symptoms of leg weakness, 
fevers and chills.  It was noted that two to three weeks 
prior to the current admission, sputum samples sent for 
culture had grown macrobacterium tuberculosis.  History of 
in-service inactive tuberculosis was noted.  Following 
physical examination and work-up, the veteran was determined 
to have a new diagnosis of pulmonary tuberculosis for which 
anti-tuberculosis therapy was administered.  

Service connection may be granted for disability if it is the 
result of a disease contracted or an injury sustained while 
on active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  Service incurrence 
or aggravation may be presumed in cases where active 
tuberculosis is demonstrated to a compensable degree within 3 
years of separation from qualifying active military service.  
38 C.F.R. §§ 3.307, 3.309.   

A veteran is presumed to be in sound condition when accepted 
for service except as to defects that are noted on the 
examination when the veteran was accepted for service, or 
where clear and unmistakable evidence (obvious or manifest) 
shows that the disability pre-existed service and was not 
aggravated therein.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 
2002 & Supp. 2005).  Service connection may be granted for a 
preexisting condition if it was aggravated during service 
beyond its natural progression.  38 U.S.C.A. § 1153 (West 
2002 & Supp 2005); 38 C.F.R. § 3.306 (2005)  

The provisions of 38 C.F.R. § 3.370 indicate that, where the 
veteran was examined at the time of entrance into active 
service but X-ray was not made or if made, is not available 
and that there was no notation or other evidence of active or 
inactive re-infection type pulmonary tuberculosis existing 
prior to such entrance, it will be assumed that the condition 
occurred during service and direct service connection will be 
in order for inactive pulmonary tuberculosis shown on X-ray 
evidence during service in the manner prescribed in paragraph 
(a) of this section, unless lesions are first shown so soon 
after entry on active service as to compel the conclusion, on 
the basis of sound medical principles, that they existed 
prior to entry on active service.  38 C.F.R. § 3.370 (b) 
(2005).  

The veteran's service medical records reflect that he was 
shown to have inactive pulmonary tuberculosis by x-ray.  When 
he had the positive tuberculosis tine test in 1964, it was 
initially thought that there was a possibility of his having 
active pulmonary tuberculosis; however, upon further 
evaluation it was concluded that he had inactive 
tuberculosis.  Specifically, a comparison of x-ray films was 
undertaken and it was reported that there had been no change 
in the pulmonary infiltrate noted at induction.  Indeed, it 
was noted that the infiltrate had the appearance of an old 
arrested granulomatous disease.  Such a medical conclusion by 
the medical authorities who reviewed the veteran's case is 
clear evidence that the veteran's tuberculosis was not active 
during service and in fact had pre-existed his military 
service, even to the extent of being inactive when the 
veteran began service in 1962.  

Although it was noted on the entry examination that a chest 
x-ray was negative, in 1964 when the tuberculosis was 
suspected, the examiners secured the entry x-ray film and 
compared it with the x-rays taken in February and March 1964.  
It was then reported that the infiltrate was shown on both 
entry and separation films, and there was no change in what 
appeared to have been an arrested disease process.  Why the 
entry examiner reported the x-ray as being negative is not 
clear, but the remainder of the evidence strongly supports 
the conclusion arrived at by the examiners in March 1964.  
Given the comparison made by examiners just before the 
veteran's separation from service, the Board finds that this 
evidence amounts to a clear and unmistakable showing that an 
inactive process indeed pre-existed service and had not 
worsened during service.  By regulation, such a comparison is 
called for in order to ascertain the merits of a service 
connection claim for pulmonary tuberculosis, and the service 
department examiners clearly undertook the comparison for 
their purposes in determining whether a disease process had 
started in service.  Additionally, the finding based on the 
in-service comparison is consistent with the remainder of the 
record that showed no active process during service, and 
which showed a history of a scar on the lung in 1960 and 
childhood tuberculosis as reported by the veteran in 1998.

The veteran has argued that his tuberculosis was aggravated 
by service; however, the service medical records themselves 
clearly show that there had been no change in the infiltrate 
shown on x-ray, and as already noted, there was no active 
disease noted during service.  In short, despite what was 
characterized as a negative x-ray film when viewed in 1962, 
the entry film showed pulmonary infiltrate in the left upper 
lobe that was unchanged by the time the veteran was examined 
just before his separation from service.  He had an active 
process treated in 1999, but there is no suggestion of a 
relationship to the two-year period when he was on active 
military duty.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board finds that VA satisfied its 
duty to notify by way of VCAA notice letters sent to the 
veteran in January and September 2004, and March 2005.  The 
letters informed the veteran, in effect, that evidence 
pertaining to a relationship between tuberculosis and his 
period of active military service was required.  He was 
notified of his and VA's respective duties for obtaining 
information and evidence, and was asked to provide any 
pertinent information or evidence he had in his possession.

The Board acknowledges that the aforementioned letters did 
not contain any specific notice with respect to ratings for 
tuberculosis or how an effective date would be assigned if 
service connection were granted.  See, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In this regard, the 
Board notes that no issue pertaining to the assignment of a 
rating or an effective date is currently before the Board on 
appeal.  Under these circumstances, the Board finds that the 
purpose of the notice requirement has been satisfied.

As for the timing of the notice, the Board acknowledges that 
the required notice was not provided to the veteran until 
after his claim was initially adjudicated.  However, as noted 
above, the veteran has been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  In addition, 
his claim has since been re-adjudicated by the RO.  See, 
e.g., Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).  No further corrective action is necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim that is 
currently being adjudicated.  The veteran's service medical 
records have been obtained; reports of post-service treatment 
have been associated with the file; and there is no 
suggestion on the current record that additional, relevant 
evidence exists and can be procured.  As for whether further 
action should have been undertaken by way of obtaining 
additional medical opinion on the question of service 
connection for tuberculosis, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran had inactive tuberculosis 
noted in service, but there is no indication, except by way 
of unsupported allegation, that infection may be associated 
with military service.  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Service connection for pulmonary tuberculosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


